DETAILED ACTION
The amendment filed on 7/21/21 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kentaro et al (JP2010003429).
Regarding claim 1, Kentaro et al teach a terminal crimping device (Figs. 2-4, Items 6, 12, 13 & 24) configured to crimp-connect, to an electric wire (3), each of a pair of adjacent terminals (18) of a plurality of terminals coupled to each other by a carrier (25), the carrier having a terminal connection section (21) connected to each of the terminals and a coupling section (22) coupling adjacent terminal connection sections, the terminal crimping device comprising: 
a carrier cutting unit or cutting blade (Para. 0048, last 4 lines) configured to cut the coupling section (22 or 27), 
a terminal positioning unit with locating pitch (P; Para. 0045) configured to position one terminal of the pair of terminals (18) that is separated from each other with the coupling section cut by the carrier cutting unit for collectively crimping (Fig. 3a, 12 & 13; Para. 0048, last 4 lines), such that the one terminal is located close to another terminal of the pair of terminals, and 
crimp dies (12 & 13) configured as a pair to crimp-connect each of the terminals (18) to the electric wire (3). 
Regarding claim 3, Kentaro et al teach a terminal crimping method for crimp-connecting, to an electric wire (3), each of a pair of adjacent terminals of a plurality of terminals (18) coupled to each other by a carrier (25), the carrier having a terminal connection section (21) connected to each of the terminals and a coupling section (22) coupling adjacent terminal connection sections, the method comprising: 
a carrier cutting step or cutting by blade (Para. 0048, last 4 lines) of cutting the coupling section (22 or 27) located between the pair of terminals (18) and coupling the pair of terminals, 
a terminal positioning step with locating pitch (P; Para. 0045) of positioning one terminal of the pair of terminals that has been separated by cutting in the carrier cutting step for collectively crimping (Fig. 3a, 12 & 13; Para. 0048, last 4 lines) such that the one terminal is located close to another terminal of the pair of terminals (18), and 
a terminal crimping step (12 & 13) of crimp-connecting, to the electric wire (3), each of the terminals (18) that has been positioned in the terminal positioning step.
Allowable Claim
Claim 2 is allowed.

Response to Arguments
Applicant’s arguments (Remarks, Page 5-6) with respect to claims 1 and 3 have been considered, especially about the cutting step before the crimping but Kentaro et al do teach the cutting step before the collectively crimping one (Fig. 3a, 12 & 13; Para. 0048, last 4 lines), even though the cutting blade and the linked ram are not provided in the drawings, one of ordinary skill in the art can clearly understand the processing steps of cutting then crimping the wire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
August 13, 2021